DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The IDS submissions filed on 12/17/2021, 12/02/2021, 04/03/2020, 10/25/2019 have been received and considered. Some references in the 10/25/2019 IDS submission fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered.  Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.”

Specification Objections
Instant application specification includes http://example.com#ZNT-101==ex: ZNT-101 (with prefix).  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01
Examiner suggests that applicant removes http:// for clarifying that there is no browser executable code. 

Claim Objections
Claim 3 recites “one or more particular middle index values the tag”. Examiner believes it should recite “one or more particular middle index values to the tag”.  Appropriate action is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards non-transitory subject matter.  Claim 19 recites “a building system”, “a building management system”, “a building schema mapping system”, the body of the claim does not define any specific hardware (i.e. a processor, memory) to execute the recited encompassing purely software modules. The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. Therefore, the claimed system is not limited to embodiments which include the hardware necessary to enable any underlying functionality to be realized, instead being software per se.
Claim 20 depends on claim 19 and respectively, suffer from deficiencies similar 

to their respective base claims, therefore claim 20 is likewise rejected.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to 
Independent claims 1, 13 and 19 recites limitations of “label each of the plurality 
of strings based on characters of each of the plurality of strings” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of generic computer components.  That is, other than reciting “a memory”, “processor”, “a building management system”, “a building schema mapping system” nothing in the claim element precludes the step from practically being performed in the mind. For example, “label” in the limitations cited above could be performed by a human mind (e.g. if a user wants to label a string of characters to a specific name such as in a data labeling environment, the user can label the string with a particular name based on the characters of the strings), with possible aid of paper & pen, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.
This judicial exception is not integrated into a practical application. In particular, the claims 1, 13 and 19 recites the additional elements: “receive a plurality of strings...…”; “extract a plurality of relationships…”; “generate a graph data structure…”, these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  Accordingly, this additional elements do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware memory, processors, management system and mapping system to receive plurality of strings, extract a plurality of relationships and generate a graph data structure, hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2 and 14 respectfully depend from claims 1 and 13 and includes all the limitations of claims 1 and 13.  Therefore, claims 2 and 14 recites the same abstract idea of “mental process”. Claims 2 and 13 describes labeling each of the strings which is an abstract idea because human mind can perform labeling data with possible aid of paper & pen receiving a naming convention, generate or update a dictionary which are insignificant extra solution activity.  Therefore, does not amount to significantly more than the abstract idea.

Claims 3 and 15 respectfully depend from claims 1 and 13 and includes all the limitations of claims 1 and 13.  Therefore, claims 3 and 15 recites the same abstract 

Claims 4 and 16 respectfully depend from claims 1 and 13 and includes all the limitations of claims 1 and 13.  Therefore, claims 4 and 16 recites the same abstract idea of “mental process”. Claims 3 and 14 describes types of string such as sub-strings and therefore, does not amount to significantly more than the abstract idea.

Claims 5, 17 and 20 respectfully depend from claims 1, 13 and 19 and includes all the limitations of claims 1 and 13.  Therefore, claims 5 and 17 recites the same abstract idea of “mental process”. Claims 5 and 17 describes assigning tags to groups of characters and assigning strings set of tags which are insignificant extra solution activity and therefore, does not amount to significantly more than the abstract idea.

Claims 6 and 18 respectfully depend from claims 1 and 13 and includes all the limitations of claims 1 and 13.  Therefore, claims 6 and 18 recites the same abstract idea of “mental process”. Claims 6 and 18 describes generating a type of relationship and generate a graph data structure which are insignificant extra solution activity and therefore, does not amount to significantly more than the abstract idea.



Claim 8 depends from claim 7 and claim 7 depends from claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of “mental process”.  Claim 8 describes labeling the strings based on hierarchy of a tree which is an abstract idea because labeling strings can be done by human mind and with possible aid with a pen and paper.  Therefore, does not amount to significantly more than the abstract idea.

Claim 9 depends from claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of “mental process”.  Claim 9 describes identifying unknown character which is an abstract idea and assigning, generating and receiving is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claim 10 depends from claim 9 and claim 9 depends from claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of 


Claim 11 depends from claim 1 and includes all the limitations of claim 1.  Therefore, claim 11 recites the same abstract idea of “mental process”.  Claim 10 describes assigning plurality of tags to strings, generating a user interface and receiving an input which are insignificant extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claim 12 depends from claim 1 and includes all the limitations of claim 1.  Therefore, claim 11 recites the same abstract idea of “mental process”.  Claim 10 describes type of tags.  Therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the maner in which the invention was made.

Claims 1, 4, 13, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of Park (US 2016/0320758).

With respect to claim 1, Mackay teaches a building schema mapping system ([0044, 0045]; examiner’s note: each template is a schema and each template is mapped to a building object), the system comprising one or more memory devices configured to store instructions, that, when executed by one or more processors, cause the one or more processors to (fig. 1C; [0044, Memory 138 is shown to include building objects]; examiner’s note: memory and processor can store data): 
receive a plurality of strings in a first schema (fig. 1C, 1D; [0044, building object templates 140 may contain a "Conference Room" template that can be used to define conference room objects in building objects 142]; examiner’s note: the conference room template is the schema as shown in fig. 1C, because it describes the objects of the conference room in the template; [0045], fig. 1C; examiner’s note: the building objects contains the strings because multiple objects such as floor, controller are connected as a string in the building object), each string representing at least one of a point, building equipment, or a building space ([0045, 0047]; examiner’s note: the strings represents set point (point), Damper (building equipment), floor (building space)); 
extract a plurality of relationships from the plurality of strings ([0047, 0048], [0062, Memory 138 is shown to include causal relationship models 152, which store the causal relationships between objects in building objects 142. For example, a "ventilates" causal relationship may be used to relate a VAV box object to a conference room object]; examiner’s note: each building object (string) has a relationship with another building object (string) such as ventilates is related to VAV box; [0068, The causal examiner’s note: “has” relationship is extracted from the relationships link between building, floor and chiller), each relationship of the plurality of relationships indicating a particular relationship between a first string of the plurality of strings and a second string of the plurality of strings (fig. 1D, 2A, 2B, 3; elements 306, 308; [0066], [0068, The causal relationship "has" is shown to link and define the relationships between building 210, floor 214 and chiller 30]; examiner’s note: “has” relationship is extracted from the relationships link between building (first string), and floor (second string)); 
generate a graph data structure of a second schema based on the plurality of relationships and a label of each of the plurality of strings ([0072, The representation of the class may be in the form of a directed graph]; [0082]; fig. 1D; element 152; 2A, 2B; examiner’s note: the relationship information is displayed in the directed graph which is a graph data structure and the graph data structure has its own schema (second schema) because it is displayed differently than the stored relationship structure template (first schema).  Conference room data (first schema) is displayed in the graph in fig. ID; fig. 1D, element 106 and in para. [0036] describes that Door access Pad 3F (string) has a label DAP 3F in element 152 and fig. 2A also describes that the graph data structure is based on relationships i.e. has, chills and labels i.e. VAV_4 etc.  Also described in para. [0045]).
Mackay does not explicitly teach label each of the plurality of strings based on characters of each of the plurality of strings.
 label each of the plurality of data points based on characters of each of the plurality of the datapoints ([0007, to describe zone temperature, "ZT," "ZN-T," "ZNT," and others may be used]; examiner’s note: Zone temperature is the data point (string) and labeled as ZT which is based on character Z from Zone and T from Temperature; [0025, assign BMS point types to data points with names or descriptions that include a large number of abbreviations, non-dictionary words, and incomplete sentences]; examiner’s note: BMS assigns abbreviation (ZT) (label) to data points (strings); [0048], examiner’s note: OAT is abbreviated (label) for “outside air temperature” (string) based on character O, A, T). One of ordinary skill in the art would recognize that labeling data objects/points (string) based on character of Park could be incorporated with the system of Mackey to create labels for data objects when new strings or unlabeled strings.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate labeling strings of Park into the system to Mackey to have an efficient and faster system. The motivation would be to have a system to create efficient label for strings when new string or unlabeled strings comes to the system which will help identify the strings faster and it will also save space.

 further teaches wherein the plurality of strings are at least one of sub-string sections of a single string or are each a separate string ([0045, 0047]; examiner’s note: each building object is a string and they are separate from each other).

Claim 13 encompasses the same scope of limitation of claim 1, in addition of a method ([0040]).  Therefore, claim 13 is rejected on the same basis of rejection of claim 1.
Claim 16 is rejected on the same basis of rejection of claim 4.

Claim 19 encompasses the same scope of limitation of claim 1, in addition of a system ([0040]).  Therefore, claim 19 is rejected on the same basis of rejection of claim 1.

Claims 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of Park (US 2016/0320758) and in view of Saxena et al. (US 2018/0129714).

With respect to claim 2, Mackey teaches the system of claim 1, wherein the instructions cause the one or more processors to ([0009]; examiner’s note: memory and processor): 
receive a naming convention from an external system ([0032], [0045, The building object's name is "Floor1AHU" which may conform to a naming convention]; the naming convention indicating a mapping between a particular character or a particular character group and a tag of a predefined set of tags ([0066, VAV box 110 is shown linked to conference room 102 with a directional link described by the name or tag "ventilates." This link represents the causal relationship between VAV box 110 and conference room 102]; examiner’s note: the naming convention match each character group such as VAV to a tag ventilates).
Mackay and Park do not in combination teach generate or update a dictionary, the dictionary comprising the mapping between the character or the character group and the tag of the predefined set of tags; label each of the plurality of strings based on the characters of each of the plurality of strings with the dictionary by matching the characters of each of the plurality of strings to dictionary characters of the predefined set of tags. 
Mackay teaches naming convention (dictionary in [0042, 0047]), string of characters (0045) and predefined tags (0045, the attributes are the tags).  Mackay does not explicitly teach generating or updating a dictionary and dictionary comprising predefined set of tags and labeling strings based on matching characters from each of string by matching dictionary characters of the predefined set of tags.
However, Saxena teaches generate or update a dictionary, the dictionary comprising the mapping between the character or the character group and the tag of the predefined set of tags ([0014], [0049, At step 306, the domain dictionary is expanded or updated]; examiner’s note: the dictionary is updated each time a new 
label each of the plurality of strings based on the characters of each of the plurality of strings with the dictionary by matching the characters of each of the plurality of strings to dictionary characters of the predefined set of tags ([0073-0074]; examiner’s note: each string of characters is mapped to a dictionary with tags; [0034-0036]; [0058]; fig. 7, element 126, examiner’s note: each asset name (label) is mapped to an analytic tag and equipment tag from the dictionary and the tags are predefined).  One of ordinary skill in the art would recognize updating a dictionary and labeling a string based on mapping the string with dictionary character mapped to predefined tags of Saxena to incorporated with the system of Mackey/Park to label strings.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate labeling strings by mapping characters of strings to dictionary of predefined tags of Saxena into the system of Mackay/Park to have a robust system. The motivation would be to appropriately label the strings.

Claim 14 is rejected on the same basis of rejection of claim 2.

Claims 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of Park (US 2016/0320758) and in view of Gowdappa (US 2017/0249327).

wherein the instructions cause the one or more processors to: assign an index value to each character of each of the plurality of strings ([0091, 0093]; examiner’s note: indexing each character has a value associated with it); the one or more groups of characters associated with a tag of a set of predefined tags (fig. 1B; [0034-0036]; examiner’s note: conference room has a string of characters, and it has a tag associated with it.  AHU is the characters and it is assigned to HVAC system). Mackay does not explicitly teach determine a beginning index values, one or more middle index values, and an ending index value for one or more groups of characters of each of the plurality of strings, and assign a beginning index value and one or more particular middle index values the tag.
However, Gowdappa teaches determine a beginning index values, one or more middle index values and an ending index value for one or more groups of characters of each of the plurality of strings ([0011], [0020, The index values may indicate the beginning, end, middle or other part of the range and may be associated with a specific file system object]; [0025]; examiner’s note: index values contains beginning index value, middle index value and end index value), and assign a beginning index value and one or more particular middle index values the tag ([0011, 0020, 0025]; examiner’s note: each object (tag) is assigned a beginning index and middle index value).  One of ordinary skill in the art would recognize assigning beginning, middle and end index values of Gowdappa to incorporated with the system of Mackey/Park to indexing characters and tags.


Claim 15 is rejected on the same basis of rejection of claim 3.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of Park (US 2016/0320758) and in view of Laaser (US 8,280,723).

With respect to claim 7, Mackay and Park in combination teach the system of Claim 1, Mackay further teaches one or more second leaf sub-strings unique to each of the plurality of strings ([0063, 0077]; fig. 4; examiner’s note: information is stored as a tree structure; and tree structure contains leaf and each leaf represents a sub-sting and root represents a sub-string); 
generate a tree data structure with the root sub-string, the one or more first leaf sub- strings (fig. fig. 1B; 4, [0063, 0077, 0078]; examiner’s note: each tree structure contains a head node (root) and terminal node (leaf)), and the one or more second leaf sub-strings, wherein the tree data structure comprises a plurality of branches across the root sub-string (fig. fig. 1B; 4, [0063, 0077, 0078]; examiner’s note: each tree structure has branches of sub-string from the root node and contains multiple leaf), the one or more first leaf sub-strings, and the one or more second leaf sub-strings, wherein each branch of the plurality of branches represents one string of the plurality of strings  (fig. fig. 1B; 4, [0063, 0077, 0078, 0109, 0138]; examiner’s note: each tree structure has branches of sub-string from the root node and each tree structure contains multiple leaf which contains sub strings.  For example, the head (root) has a string and the leaf structure contains sub-strings from the head (root)).  Mackey does not explicitly teach identify a root sub-string common across all the plurality of strings and one or more first leaf sub-strings common across two or more of the plurality of strings; and label each of the plurality of strings based on the tree data structure.
However, Laaser teaches identify a root sub-string common across all the plurality of strings and one or more first leaf sub-strings common across two or more of the plurality of strings (fig. 1B; col. 1, lines 33-35; col. 3, lines 5-7; examiner’s note: the common stings are detected and identified between root and leaf nodes); and label each of the plurality of strings based on the tree data structure (col. 3, lines 5-10; col. 4, lines 15-20; examiner’s note: labels are created for each string based on the tree structure such as the first node (first string) is label first and then the second node (2nd string) is labeled).  One of ordinary skill in the art would recognize label string based on the tree structure of Laaser to incorporated with the system of Mackey/Park to label strings according to tree structure.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate labeling string based on tree structure of Laaser into the system of Mackay/Park to have an efficient and faster system. The motivation would be to label strings based on tree structure to label strings faster.

With respect to claim 8, Mackay/Park and in combination the system of claim 7, 
Mackay further teaches tree structure ([0063, 0077, fig. 1B]; examiner’s note: the hierarchical tree structure) and labeling strings ([0025, 0036]; each string has a label) but does not explicitly teach wherein the instructions cause the one or more processors to label each of the plurality of strings based on the tree data structure by labeling leaf characters of the root sub-string, the one or more first leaf sub-strings, and the one or more second leaf sub-strings 49Atty. Dkt. No.: 19-0043-US (116048-0704) by labeling from the root sub-string to the one or more second leaf sub-strings according to a hierarchy of the tree data structure.
However, Laaser teaches wherein the instructions cause the one or more processors to label each of the plurality of strings based on the tree data structure by labeling leaf characters of the root sub-string, the one or more first leaf sub-strings (col. 3, lines 5-10; col. 4, lines 15-20; examiner’s note: labels are created for each string based on the tree structure such as the first node (first string) is label first and then the second node (2nd string) is labeled), and the one or more second leaf sub-strings 49Atty. Dkt. No.: 19-0043-US (116048-0704) by labeling from the root sub-string to the one or more second leaf sub-strings according to a hierarchy of the tree data structure (col. 3, lines 5-10; col. 4, lines 15-20; examiner’s note: labels are created for each string based on the tree structure such as the first node (first string) is label first and then the second node (2nd string) is labeled).  One of ordinary skill in the art would recognize label string based on the tree structure of Laaser to incorporated with the system of Mackey/Park to label strings according to tree structure.
.

Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of Park (US 2016/0320758) and in view of Makhijani et al. (US 9,767,409).

With respect to claim 9, Mackay and Park in combination teach the system of Claim 1, Mackay teaches wherein the instructions cause the one or more processors to ([0043, 0078]; examiner’s note: memory and processor): 
assign, for one string of the plurality of strings, each of a plurality of character groups a tag ([0056]; [0065, a user may use a GUI to create a causal relationship between defined building objects in building objects 142, e.g. relating a conference room object to a VAV box object]; examiner’s note: the VAV is a character group and assigned to conference room using user interface; [0066, VAV box 110 is shown linked to conference room 102 with a directional link described by the name or tag "ventilates."]; examiner’s note: VAV is assigned to a tag Ventilates using a user interface as described in [0065]; [0077, 0099]; fig. 1B; [0034-0036]; examiner’s note: conference room has a string of characters, and it has a tag associated with it.  AHU is the characters and it is assigned to HVAC system).  Mackay does not explicitly teach identify one or more unknown character groups of the one string; generate a user interface and cause the user interface to include an indication of the one or more 
Mackay teaches strings are associated with tags, user interface, and character groups ([0065, 0066], but does not explicitly teach assigning tags using a user interface to unknown character groups and receive an input from a user via the user interface, the input indicating a manually assigned tag to each of the one or more unknown character groups.
However, Makhijani teaches identify one or more unknown character groups of the one string (col. 2, lines 15-20; examiner’s note: unknown items (characters groups) are associated with a tag); 
generate a user interface and cause the user interface to include an indication of the one or more unknown character groups ([col. 2, lines 23-30; In either manual or automatic tagging, explicit features of a previously tag item may be compared to explicit features of an untagged item to determine whether items are related and thus can be tagged similarly]; examiner’s note: untagged items are also unknown as well because no tag is assigned to the untagged item.  Items are groups of characters); and 
and receive an input from a user via the user interface, the input indicating a manually assigned tag to each of the one or more unknown character groups (([col. 2, lines 23-30; In either manual or automatic tagging, explicit features of a previously tag item may be compared to explicit features of an untagged item to determine whether items are related and thus can be tagged similarly]; examiner’s note: 
One of ordinary skill in the art would recognize that user interface used by the user to tag unknown characters of Makhijani to incorporated with the system of Mackey/Park to assign tags to unknown items (characters).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate user manually assigning tags to unknown character using a user interface of Makhijani into the system of Mackay/Park to have an efficient and faster system. The motivation would be to assign tags to unknown characters by the user to assign appropriate tags to identify the characters faster.

With respect to claim 10, Mackay and Park in combination teach the system of Claim 9, but do not explicitly teach wherein the instructions cause the user interface to include one or more suggested tags, wherein the input received from the user is a selection of one of the one or more suggested tags or is a manually defined tag.  
However, Makhijani teaches wherein the instructions cause the user interface to include one or more suggested tags (col. 6, lines 23-25; examiner’s note: the suggested tags are displayed to the tag checker), wherein the input received from the user is a selection of one of the one or more suggested tags or is a manually defined tag (col. 6, lines 25-30; examiner’s note: the user can manually select a suggested tag).  One of ordinary skill in the art would recognize that assigning suggested tags to characters of Makhijani to incorporated with the system of Mackey/Park to assign suggested tags to unknown items (characters).
.

Claims 5, 6, 11, 12, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of Park (US 2016/0320758) and in view of Brooks et al. (US 2008/0282198).

With respect to claim 5, Mackey and Park in combination teach the system of claim 1, Park teaches wherein the instructions cause the one or more processors to label each of the plurality of strings based on the characters of each of the plurality of strings ([0007, to describe zone temperature, "ZT," "ZN-T," "ZNT," and others may be used]; examiner’s note: Zone temperature is the data point (string) and labeled as ZT which is based on character Z from Zone and T from Temperature; [0025, assign BMS point types to data points with names or descriptions that include a large number of abbreviations, non-dictionary words, and incomplete sentences]; examiner’s note: BMS assigns abbreviation (ZT) (label) to data points (strings); [0048], examiner’s note: OAT is abbreviated (label) for “outside air temperature” (string) based on character O, A, T) by: 
Mackay teaches assigning groups of characters of each of the plurality of strings a tag of a predefined set of tags ([0056]; [0065, a user may use a GUI to 
Mackay and Park do not in combination teach assigning each of the plurality of strings a tag-set of a predefined set of tag-sets based on particular tags assigned to each of the plurality of strings.  
Mackay teaches assigning tags to strings (0056, 0065; examiner’s note: BMS can assign tags to plurality of strings).  Mackay does not explicitly teach assigning each of the plurality of strings a tag-set of a predefined set of tag-sets based on particular tags assigned to each of the plurality of strings.  
However, Brook teaches assigning each of the plurality of strings a tag-set of a predefined set of tag-sets based on particular tags assigned to each of the plurality of strings ([0042-0046]; examiner’s note: the plurality of tag sets that is displayed to the user is predefined tag-sets.  Selecting pre-defined tag-sets is assigning predefined tag-sets).  One of ordinary skill in the art would recognize that user interface predefined tag-sets and user selecting a tag set from pre-defined tag- set of Brook could be incorporated with the system of Mackey/Park to have predefined tag sets.


With respect to claim 6, Makacy and Park in the system of Claim 5, Makacy further teaches wherein the instructions cause the one or more processors to: 
generate a type relationship for each of the plurality of strings ([0073]; fig. 3; examiner’s note: the BMS creates (generating) relationships between objects (strings)), the type relationship relating each of the plurality of strings to the tag assigned to each of the plurality of strings ([0045], [0077, a tag-based hierarchical model description]; examiner’s note: fig. 1C-1D and tags are assigned to each string); and 
generate the graph data structure further based on the type relationship of each of the plurality of strings and the tag assigned to each of the plurality of strings (fig. 2A, 2B, [0066, 0077]; examiner’s note: the graph is generated based on the relationships and tags such as inf 2A, 2B, the VAV is assigned to tag Venalities).
Mackay does not explicitly teach tag-set.  Mackay teaches tags (0045) but does not explicitly teach tag-set.  However, Brook teaches tag-set ([0042-0046]; examiner’s note: the plurality of tag sets that is displayed to the user is predefined tag-sets.  Selecting pre-defined tag-sets is assigning predefined tag-sets). One of ordinary skill in the art would recognize that using tag-sets of Brook could be incorporated with the 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate tag-set into the system of Mackay/Park to have an efficient system. The motivation would be to have a system to have tagsets in the relationship with the strings and generate graph structure with the tagsets to visualize the information faster.

With respect to claim 11, Mackay and Park teaches the system of claim 1, Mackay teaches wherein the instructions cause the one or more processors to: assign, for one string of the plurality of strings, a plurality of tags wherein each of a plurality of character groups is assigned one tag ([0056]; [0065, a user may use a GUI to create a causal relationship between defined building objects in building objects 142, e.g. relating a conference room object to a VAV box object]; examiner’s note: the VAV is a character group because it represents variable air volume as described in para. [0041] and assigned to conference room using user interface which includes string as described in [0045]; [0066, VAV box 110 is shown linked to conference room 102 with a directional link described by the name or tag "ventilates."]; examiner’s note: VAV is assigned to a tag Ventilates using a user interface as described in [0065]; [0077, 0099]; fig. 1B; [0034-0036]; examiner’s note: conference room has a string of characters, and it has a tag associated with it.  AHU is group of characters and it is assigned to HVAC system which is one tag).
Mackay and Park do not in combination explicitly teach generate a user interface and cause the user interface to include an indication of the plurality of tags; and 

Mackay teaches generate a user interface and assign plurality of tags to string and receive an input from a user via the user interface ([0065]; examiner’s note: BMS includes a user interface where the tag is assigned to a string) and an assigned tag-set to the one string ([0047, The building object "Conference_Room.B1_F3_CR5" has several values or attributes including vav, window, lighting, door_access, occupied, and getSheddableWattage]; examiner’s note: building object (string) is mapped to multiple attributes (tag-set) such as window, lighting, etc.) Mackay does not explicitly teach an indication of the plurality of tags; and receive an input from a user via the user interface, the input indicating tag-set to the one string. However, Brook teaches user interface to include an indication of the plurality of tags; the input indicating an assigned tag-set to the one string ([0010], [0042, If the user selects one or more these assigned tag sets]; examiner’s note: user can select tag sets and the [0010] describes that the user can select tags from group of tags to assign to an item).  One of ordinary skill in the art would recognize that user interface including plurality of tags and input indicating tag-set of Brook could be incorporated with the system of Mackey/Park to have plurality of tags and indication of tag sets to assign appropriate tags to character groups.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate tags and input indicating tag-set to assign tags to strings into the system to of Mackay/Park to have an efficient and faster system. The motivation would be to have a system to assign appropriate tags from plurality of tag-sets.

With respect to claim 12, Mackay, Park in combination teach the system of Claim 11, but do not explicitly teach wherein the instructions cause the user interface to include one or more suggested tag-sets, wherein the input received from the user is a selection of one of the one or more suggested tag-sets or is a manually defined tag-set.
However, Brook teaches wherein the instructions cause the user interface to include one or more suggested tag-sets ([0010, user interface when alternative tags are suggested]; [0032]; examiner’s note: the tag sets are suggested to the user), wherein the input received from the user is a selection of one of the one or more suggested tag-sets or is a manually defined tag-set ([0032, If the user selects one or more these suggested tag sets, then all bookmarks indicating resources associated with at least one of the tags belonging to the selected tag sets]; examiner’s note: suggested tag-set is selected by the user).  One of ordinary skill in the art would recognize that user interface suggested tag-sets and user selecting a tag set of Brook could be incorporated with the system of Mackey/Park to have suggested tag sets 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate selecting suggested tags into the system of Mackay/Park to have an efficient system. The motivation would be to have a system to have suggestions of tags and tagsets to assign appropriate tags/tagsets to strings to find the strings faster.

Claim 17 is rejected on the same basis of rejection of claim 5.
Claim 18 is rejected on the same basis of rejection of claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             
/William B Partridge/           Primary Examiner, Art Unit 2183